ORDER
PER CURIAM.
Renee M. Carrawell (hereinafter, “Mov-ant”) appeals from the denial of her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to murder in the second degree, Section 565.021 RSMo (2000). Movant was sentenced to life imprisonment. On appeal, Movant claims the motion court failed to address specifically her allegations that trial counsel’s foreboding discussion about her potential term of imprisonment made her accept the plea agreement and Movant was not questioned as to whether her plea was the result of force or threats.
We have reviewed the briefs of the parties, the legal file, and the transcript. We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
We affirm the judgment pursuant to Rule 84.16(b).